DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --CARD-TYPE CONNECTOR WITH HEAT CONDUCTIVE MEMBERS EXTENDING OVER THE TERMINALS--.
The disclosure is objected to because of the following informalities: On page8 line 21, the word “potion” should read --portion--.  On page 15 line 11, the word “portion” should read --portion--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Beals teaches, as shown in figures 3-6: “A connector (shown in figure 5) connectable to a card-type device 14, wherein: the connector is mounted on a circuit board 84 when used; the connector comprises a base 98, a cover 94, a plurality of terminals 32 and a heat 5conductive member 34; the base 98 defines a card accommodation portion (where 14 is located in figure 6) which accommodates the card-type device 14; the base 98 has a holding portion 86 made of insulation; the holding portion 86 has a surface (top surface of 86 in figure 
Beals does not teach: “the contact point is located in a position different from that of the held portion in a front-rear direction perpendicular to both of the up-down direction and the pitch direction… the heat conductive member is arranged so as to extend over two or more of the terminals in the pitch direction; and the heat conductive member is sandwiched between the card-type device and 18 the holding portion when the card-type device is connected to the connector”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-5 include all the limitations of claim 1 and are therefore also allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Specification.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 8, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831